Case 18-15137-amc       Doc 55     Filed 11/14/19 Entered 11/14/19 11:26:34           Desc Main
                                   Document     Page 1 of 3


STERN & EISENBERG, PC
1581 MAIN STREET, SUITE 200
WARRINGTON, PENNSYLVANIA 18976
TELEPHONE: (215) 572-8111
FACSIMILE: (215) 572-5025
(COUNSEL FOR MOVANT)
                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                 Chapter 13
Jacqueline White
              Debtor(s)                                Bankruptcy Case: 18-15137-amc
Carisbrook Asset Holding Trust
              Creditor/Movant                          Judge: Ashely M. Chan
v.
Jacqueline White
              Respondent

ORDER


        AND NOW, this          day of                 , 20      upon the Motion for Relief From
Automatic Stay and upon Consent Order/Stipulation of Carisbrook Asset Holding Trust and any
successor in interest and Debtor, Jacqueline White, approved by this Court and Certification of
Default filed by counsel for Movant, after opportunity to cure, it is ORDERED and DECREED
that:
        The Automatic Stay of all proceedings, as provided under §362 of the Bankruptcy Code
(The Code) 11 U.S.C. §362, is modified to allow Carisbrook Asset Holding Trust and any
successor in interest, to proceed with it under state and federal law concerning the Property (the
“Property”): 6107 Cobbs Creek Parkway, Philadelphia, PA 19143.
        It is further ORDERED and DECREED that the 14-day stay pursuant to BKRP
4001(a)(3) is hereby waived.

                                             BY THE COURT:

                                             ___________________________________
                                             UNITED STATES BANKRUPTCY JUDGE
Case 18-15137-amc        Doc 55    Filed 11/14/19 Entered 11/14/19 11:26:34             Desc Main
                                   Document     Page 2 of 3


STERN & EISENBERG, PC
1581 MAIN STREET, SUITE 200
WARRINGTON, PENNSYLVANIA 18976
TELEPHONE: (215) 572-8111
FACSIMILE: (215) 572-5025
(COUNSEL FOR MOVANT)

                           IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                  Chapter 13
Jacqueline White
              Debtor(s)                                 Bankruptcy Case: 18-15137-amc
Carisbrook Asset Holding Trust
              Creditor/Movant                           Judge: Ashely M. Chan
v.
Jacqueline White
              Respondent

                               CERTIFICATION OF DEFAULT

       I, Daniel P. Jones, Esquire, of Stern & Eisenberg, PC, Counsel for Carisbrook Asset
Holding Trust, hereby certify that the Debtor, Jacqueline White, is in default of the Stipulation
approved on January 2, 2019, for failing to make the required payments as set forth in the
attached Notice of Default together with any subsequent payments that have come due and
owing. See Exhibit “A” which is attached hereto and made a part hereof.
       Pursuant to the Stipulation, Counsel hereby requests the Court enter the Order for Relief
attached hereto.
                                             STERN & EISENBERG, PC


                                                  By: /s/ Daniel P. Jones, Esq.
                                                  Daniel P. Jones, Esq.,
                                                  1581 Main Street, Suite 200
                                                  The Shops at Valley Square
                                                  Warrington, PA 18976
                                                  Phone: (215) 572-8111
                                                  Fax: (215) 572-5025
                                                  Bar Number: 321876
Date: November 14, 2019                           Email: djones@sterneisenberg.com
Case 18-15137-amc       Doc 55    Filed 11/14/19 Entered 11/14/19 11:26:34          Desc Main
                                  Document     Page 3 of 3


STERN & EISENBERG, PC
1581 MAIN STREET, SUITE 200
WARRINGTON, PENNSYLVANIA 18976
TELEPHONE: (215) 572-8111
FACSIMILE: (215) 572-5025
(COUNSEL FOR MOVANT)

                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re:                                                  Chapter 13
Jacqueline White
              Debtor(s)                                 Bankruptcy Case: 18-15137-amc
Carisbrook Asset Holding Trust
              Creditor/Movant                           Judge: Ashely M. Chan
v.
Jacqueline White
              Respondent
                                 CERTIFICATE OF SERVICE

       I, Daniel P. Jones, Esquire, hereby certify that a copy of the within Certification of
Default was served on the Debtor, Debtor’s Counsel, and the Chapter 13 Trustee in accordance
with the Rules of Bankruptcy Procedure on November 6, 2019 via First Class Mail.

Brad J. Sadek, Esquire
1315 Walnut Street, Suite 502, Philadelphia, PA 19107

Jacqueline White
6107 Cobb Creek Pkwy, Philadelphia, PA 19143

William C. Miller, Esq., Trustee
P.O. Box 1229, Philadelphia, PA 19105

                                           STERN & EISENBERG, PC

                                                By: /s/ Daniel P. Jones, Esq.
                                                Daniel P. Jones, Esq.,
                                                1581 Main Street, Suite 200
                                                The Shops at Valley Square
                                                Warrington, PA 18976
                                                Phone: (215) 572-8111
                                                Fax: (215) 572-5025
                                                Bar Number: 321876
Date: November 14, 2019                         Email: djones@sterneisenberg.com
